DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are currently pending.
Claim 22 has been withdrawn.

Response to Amendments
Applicant’s amendments filed 01/27/2022 have been entered.
Claims 1, 6, 8, 11, and 13-20 have been amended.
The claim objections and 112(b) rejections have been withdrawn in view of Applicant’s amendments.
The Section 103 rejection has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al. (US 2014/0014438 A1) in view of Albin (US 2005/0006173 A1) and in further view of Patrick (US 5,892,187 A).
Regarding claims 1-8 and 10-12, 
Bertolini teaches a noise attenuating trim part for a vehicle with acoustic mass-spring characteristics (Bertolini: abstract; par. 0022 and 0023). The trim part comprises a mass layer adjacent to a decoupling layer (Bertolini: Figs. 2-5; par. 0023 and 0093-0100).
The mass layer (A) comprises an impervious barrier layer (2), in which impervious is described by Bertolini and Applicant’s specification as air impermeable (Bertolini: par. 0023 and 0051-0052). The impervious barrier layer comprises a thermoset plastic material selected from the group consisting of ethylene vinyl acetate (EVA) copolymer, high density polyethylene, low density polyethylene, linear low density polyethylene, polypropylene, thermoplastic elastomer, thermoplastic rubber, polyvinyl chloride (PVC), or any combination thereof (Bertolini: par. 0054).
The decoupling layer (3) comprises an open cell foam with a first surface adjacent to the mass layer and a second surface facing away from the mass layer in which the decoupling layer and the mass layer are laminated together (Bertolini: Figs. 2-5; par. 0023, 0065, and 0093-0100). The decoupling layer is made of a polyurethane open cell foam (Bertolini: par. 0065). The foam may have a density of 56 kg/m3 which is within the claimed range of 25 to 100 kg/m3 (Bertolini: par. 0105).
Bertolini is silent towards the decoupling layer comprising at least one region with a plurality of indentions wherein each indention comprises a generally round base wherein the total surface area of the generally round base areas are between 10 and 40% of the total surface area of the second surface of the decoupling layer.
Albin teaches a sound attenuating system for use in a trim part of a vehicle (Albin: abstract; par. 0006 and 0014). The fibrous layer (12, corresponds to the decoupling layer of Bertolini which may be composed of overlapping materials) may have a series of recesses (20, indentions) which may have various patterned shapes in which each recess may have a cone-like structure (a generally round base area) (Albin: Figs. 1-4; par. 0017 and 0018). The recesses may take on a cone-shaped peak and valleys pattern which would result in the indentions having a hemi-spherical structure or may be considered to be defined as a convex hull (Albin: Figs. 1-4; par. 0017). Figure 3 shows an embodiment in which the trim part comprises at least one region wherein a plurality of indentions has at least 15 indentions (Albin: Fig. 3). The recesses may each have a depth of at least 10% of the overall thickness of the decoupling layer or at least 25% or at least 75% which overlaps with the claimed indention height required by claim 4 with a tested thickness total thickness of the decoupling layer being about 39 mm making the resulting possible recess heights or the height of the indentions overlapping with the claimed range (i.e. 40% of 39 mm is about 16 mm which is within the claimed range of 4 to 20 mm (Albin: par. 0018 and 0028).
Bertolini and Albin are in the corresponding field of sound attenuating systems for use in trim parts of vehicles. Therefore, it would have been obvious to one of ordinary skill in the art to place a series of indentions in the decoupling layer of Bertolini having the claimed shape and depth/height to improve the sound attenuating properties as taught by Albin.
The combination of Bertolini and Albin are silent towards the surface area coverage of the generally round base areas and the distance between two indentions being more than 4 mm and the radius of the of said generally round base areas being between 4 to 20 mm. However, Albin does discuss adjusting the depth/size of the recesses (generally round base areas) and the patterns of said generally round base areas to improve sound attenuating properties (Albin: par. 0017-0018 and 0028-0029).
Patrick teaches a sound attenuating device for use in vehicle panels (Patrick: abstract). Patrick teaches a bulk layer (10, corresponds to the decoupling layer of Bertolini and Albin) composed of acoustical foam which comprises a pattern of hemispheres forming a plurality of resonator cavities (16, indentions) to improve sound attenuating properties (Patrick: col. 3, lin. 17-67 – col. 4, lin. 1-14). The indentions may have a width (diameter) of 22 mm or less (converts to a radius of 11 mm or less) which overlaps with the claimed range of the claimed generally round base areas radius of between 4 to 20 mm (Patrick: col. 5, lin. 45-57). The indentions may have a height that is about 10 mm which is within the claimed indention height of between 4 and 20 mm (Patrick: col. 5, lin. 45-57). As the structure is symmetrical the pitch between cavities would also be 22 mm or less resulting in an overlap with the claimed distance between two indentions of more than 4 mm due to the undulating structure. Additionally, the resulting indention structure would be expected to have the claimed total surface area of the generally round base areas of between 10 and 40% of the total surface area of the second surface of the decoupling layer and the narrower range of 15 and 35% and the area within the region, required by claim 6, of between 25 and 50% as the size and distance and pattern/shape of the indentions meets the disclosed and claimed structure. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Bertolini, Albin, and Patrick are in the corresponding field of sound attenuating structures for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the indention structure of Bertolini and Albin to meet the aforementioned claimed indention structure to provide improved sound attenuation properties as taught by Patrick.
Regarding claim 9,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 1. Bertolini further teaches the recesses may have various shapes such as elongated structures such as elongated circular structures (elliptic shapes) (Albin: 0029). Albin further teaches any desired shape may be utilized to meet the sound attenuating needs. Changes in size or shape and in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV.
Regarding claims 13 and 14,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 1. Bertolini further teaches the impervious barrier layer may have an area weight (an area weight in the mass layer) of at least 400 g/m2 which overlaps with the claimed 800 to 6000 g/m2 for the impervious barrier layer and the 500 to 6500 g/m2 area weight of the mass layer (Bertolini: par. 0040). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 15,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 14. Bertolini further teaches an additional layer adjacent to the mass layer made of a porous felt wherein the porous fibrous felt may have an area weight between 500 and 2000 g/m2 which overlaps with the claimed 200 to 600 g/m2 (Bertolini: par. 0047-0048). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 18 and 19,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 13. Bertolini further teaches wherein the impervious barrier layer is situated between the porous fibrous layer and the decoupling layers in which all the layers are laminated together (Bertolini: Figs. 2-5; par. 0023).  The impervious barrier layer may have an area weight of at least 400 g/m2 which overlaps with the claimed 500 to 4000 g/m2 and the porous fibrous layer may have an area weight of between 500 and 2000 g/m2 which is within the claimed range of 400 to 2500 g/m2 (Bertolini: par. 0040 and 0048). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The porous fibrous layer may have a thickness of from 8 and 12 mm which is within the disclosed range of between 2 and 15 mm (Bertolini: par. 0060).
Bertolini is silent towards the dynamic compression Young’s modulus of the porous fibrous layer being at least what is required by the claimed equation; however, as Bertolini teaches the area weight of the barrier layer (AWb), the area weight of the porous fibrous layer (AWp), and the thickness of the porous fibrous layer (tp), it would be expected that Bertolini teaches an embodiment which satisfies the claimed dynamic compression Young’s modulus (Pa) equation for the porous fibrous layer required by the claim.
Regarding claim 21,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 1. Bertolini further teaches wherein additional layers, such as fibrous scrim layers (a carpet layer) for absorbing sound waves and/or water and may be placed on top of the mass layer, resulting in the mass layer being situated between the decoupling layer and the additional layer (Bertolini: par. 0067-0073). Alternatively, any of the aforementioned layers may be considered “decorative” as any layer may be considered decorative as they inherently have an aesthetic appearance.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Albin in further view of Patrick and in further view of Borroni (US 2013/0133978 A1).
Regarding claim 16,
Bertolini in view of Albin and Patrick teach the noise attenuating trim part required by claim 13. Bertolini further teaches the mass layer may consists of the impervious barrier layer and the porous fibrous layer in which the impervious barrier layer is situated between the fibrous layer and the decoupling layer and all layers are laminated together (Bertolini: par. 0023). As noted above, Bertolini teaches the disclosed area weight (AW) and the thickness of the porous fibrous layer and would thus be expected to satisfy the claimed equation for the dynamic compression Young’s modulus E of the porous fibrous layer.
Bertolini does not explicitly teach wherein the barrier layer has an area weight of less than 200 g/m2. However, Bertolini does teach alternative barrier layer materials other than the disclosed heavy layer materials may be utilized for the barrier layer (Bertolini: par. 0052).
Borroni teaches acoustic panels for use in automotive applications (Borroni: par. 0001). Borroni teaches the use of a membrane layer that is substantially impermeable to airflow (an impervious barrier layer) which may be made of overlapping polymer materials to that utilized in Bertolini (Borroni: par. 0036). The barrier layer provides improved acoustic properties and may have a reduced thickness while achieving the necessary acoustic properties to improve the cost of said acoustic system in which the barrier layer may have an area weight of less than 200 g/m2 (Borroni: par. 0036).
Bertolini and Borroni are in the corresponding field of noise attenuating systems for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to utilize an impervious barrier in Bertolini having the claimed area weight of less than 200 g/m2 to reduce the thickness of the barrier layer while providing improved acoustic properties as taught by Borroni.
Regarding claim 17,
Bertolini in view of Albin, Patrick, and Borroni teach the noise attenuating trim part required by claim 16. Bertolini further teaches the mass layer composed of the impervious barrier layer which may have an area weight of at least 400 g/m2 which overlaps with the claimed 500 to 4000 g/m2 and the porous fibrous layer which may have an area weight of between 500 and 2000 g/m2 which is within the claimed range of 400 to 2500 g/m2 (Bertolini: par. 0040 and 0048) would result in a mass layer having the claimed area weight of between 500 to 2600 g/m2. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 20,
Bertolini in view of Albin, Patrick, and Borroni teach the noise attenuating trim part required by claim 16. Bertolini further teaches the porous fibrous layer may have a thickness of from 8 and 12 mm which is within the claimed range of between 2 and 15 mm (Bertolini: par. 0060).

Response to Arguments
Applicant’s arguments filed 01/27/2022 have been fully considered but they are not found persuasive.
Applicant appears to make a remark on pages 6 and 7 noting the prior art combination reasons for constructing the claimed feature and that for the decoupling layer in the instant specification are different. Applicant reminded that such a difference does not render the prior art combination non-obvious. Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II.
Applicant argues on page 7 that the figures and citations in Albin cannot be inferred to be “a generally round base area” as required by claim 1. Applicant argues that the recesses are wavelike or undulated to form a plurality of peaks and valleys such as cone shape peaks and valleys as shown in Figure 3.
The argument is not found persuasive as there is no special definition in Applicant’s specification for the phrase “generally round” and thus the broadest reasonable interpretation is taken. That is, the phrase “generally” allows for some variation in the structure and when combined with “round” it may be interpreted as approximately round. Figures 1-3 of Albin clearly show a “generally” round base structure as round is defined as approximately circular or spherical. Figure 2 of Albin shows the recesses having a circular shape and the cross-section shown in Figure 1 of Albin may also be considered approximately hemi-spherical very similar to Applicant’s Figure 2. The fact that there is a repeating structure of recesses which have an undulating or wave-like pattern is not precluded by the claims.
Applicant further argues that the generally round bases of Albin do not engage the second surface (presumed to be reference no. 15).
The argument is not found persuasive as the claim does not require said generally round bases to engage the second surface but the generally round base is to be situated in plane with the second surface. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. It is noted that Figure 1 of Albin looks very similar to Figure 2 of Applicant’s drawings with respect to the orientation of the generally round base and the second surfaces. Thus, it is reasonable to conclude the second surface would be situated in plane with the generally round base. Further, the connection structure of the decoupling layer generally round base areas is taught by the combination of Bartolini and Albin, not Albin alone.
Applicant argues that there is no way the generally round base of Albin, which is defined by recesses having an undulating line joining four adjacent surface peaks following from one crest to another, can lie on a plane that could be coupled to the claimed second surface.
The argument is not found persuasive as the claim does not require the “coupling” or a direct “coupling” as implied by Applicant, but simply requires the generally round base to be situated in plane with the second surface in which the structure of Albin meets as explained above. Further, the layers are all laminated together and thus could be considered coupled or engaged as they are part of the same laminate.
Applicant argues that Patrick does not teach or suggest the claimed surface area proportions of the general round base areas and that the rejection is based on impermissible hindsight. Applicant argues that the Examiners position of being based on the dimensions does not work because Patrick does not mention the orifices are symmetrical. Thus, the distance between the orifices that equals the orifice diameter is not disclosed.
The argument is not found persuasive as it is reasonable to expect the undulating structures with recesses of Albin in view of Patrick would reasonably be considered symmetrical as the recesses are described as patterns having a quilted or grid repeating pattern (Albin: par. 0017) in addition to Patrick also teaching the hemispheres are “patterns” (Patrick: col. 3, lin. 18-23). A grid is defined as a network of lines that cross each other to form a series of squares or rectangles. A pattern is defined as a repeated design. Thus, pattern of repeating structures in a grid pattern would reasonably be considered symmetrical and there is no indication in Albin or Patrick otherwise that the patterns would have asymmetry to them. Sufficient motivation is provided for the proposed modification and while every prior art rejection is inherently based in some level of hindsight to meet the claims, the proposed combination does not rise to the level of impermissible hindsight as sufficient connection between the references has been provided with proper motivation for one of ordinary skill in the art to meet the claimed features.
Applicant argues on pages 8 and 9 that the Examiner has not provided sufficient rationale to support an obvious rejection.  Applicant alleges that one of ordinary skill in the art would not combine the teachings of the cited prior art as layers (12) and (10) of Albin and Patrick do not function as a decoupling layer but as an energy absorbing layer and the purpose of said recesses/cavities are different from that of Applicant’s stated motivation in the specification. Applicant cites various sections of Albin and Patrick to state that they are a way to increase acoustic absorption and is a function different from that desired by Applicant’s specification
The argument is not found persuasive as mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II. That is, the resulting structure for the decoupling layer has the same structure, i.e. an open cell porous foam of polyurethane as taught by Bertolini. Albin and Patrick are used to modify this structure in which Albin is noted to teach overlapping materials to that of Bertolini and Patrick is noted to teaching the layer that correspond to the de-coupling layer is a foamed material. Thus, there is sufficient connection between the primary reference, Bertolini and the features used to modify with Albin and Patrick for the proposed advantages. Further, Bertolini states that porous foam or felt layers are often used as absorbing layers (Bertolini: par. 0015-0017). Thus, there appears to be no explicit teaching away within any of the references from the proposed modification. Applicant has not persuasively argued that the proposed modification would render Bertolini unsatisfactory for the intended purposes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783